NO. 07-08-0391-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   OCTOBER 31, 2008

                          ______________________________


                           LAURANCE KRIEGEL, APPELLANT

                                              v.

             PARMER COUNTY SHERIFF’S OFFICE, ET AL., APPELLEES

                        _________________________________

             FROM THE 287TH DISTRICT COURT OF PARMER COUNTY;

                  NO. 9724; HON. GORDON H. GREEN, PRESIDING

                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant Laurance Kriegel, appearing pro se, filed a notice of appeal. Based on

the content of the notice, we notified Kriegel by letter of our apparent lack of jurisdiction.

We afforded him fifteen days to respond. We specifically required Kriegel’s response

include a copy of any order or judgment he sought to appeal. Kriegel filed a timely

response. From the response, we discern that through a single notice of appeal Kriegel

seeks to appeal an interlocutory order in the underlying civil proceeding as well as his
conviction for a Class C misdemeanor in justice court.1 Finding we lack jurisdiction over

the matters of which Kriegel complains, we dismiss the attempted appeal.2


                                         Discussion


       On our own motion, we consider our jurisdiction over the attempted appeal. See

Buffalo Royalty Corp. v. Enron Corp., 906 S.W.2d 275, 277 (Tex.App.–Amarillo 1995, no

writ) (noting our obligation to consider jurisdiction sua sponte). We turn first to the order

of which Kriegel complains. The document, entitled “Order Denying Motion to Transfer,”

was signed in the underlying civil case by the trial court on June 10, 2008. According to

the terms of the order, it denied a motion of Kriegel to transfer a criminal case in justice

court styled “The State of Texas v. Laurence Kriegel,” cause number 34,840, to the district

court. Kriegel offers no proof or authority that this order is appealable as a final order. The

legislature has not authorized the interlocutory appeal of an order denying the transfer

Kriegel sought. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) (Vernon 2008) (listing

orders available for interlocutory appeal). Nor has Kriegel supplied proof of an agreement

and order for the interlocutory appeal of an order not specified by section 51.014(a). See

Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d) (Vernon 2008). We find no jurisdictional

basis for our review of the June 10 order.



       1
        In his response, Kriegel also complains that the Parmer County Court has taken
no action on his application for writ of certiorari. See Tex. R. Civ. P. 575-591. This is not
the proper subject of an ordinary appeal. “Appeals can be taken in Texas only from final
judgments and interlocutory orders made appealable by rule or statute.” 6 Roy W.
McDonald & Elaine A. Grafton Carlson, Texas Civil Practice: Appeals § 1:8 (2d ed. 1999).
       2
        We do not reach a discussion of the procedure Kriegel followed in attempting to
perfect appeal of his complaints.

                                              2
       Next, Kriegel seeks to complain of his conviction in cause number 34,840 for

violating a county burn ban. A jury found Kriegel guilty and fined him $500. Kriegel also

seeks to challenge a pre-trial order in the case.3


       A commissioners court is authorized to make an order prohibiting or restricting

outdoor burning in unincorporated county areas under specified circumstances. See Tex.

Local Gov’t Code Ann. § 352.081(c) (Vernon 2006). A violation of an order prohibiting or

restricting outdoor burning is a Class C misdemeanor. See Tex. Local Gov’t Code Ann.

§ 352.081(h) (Vernon 2006). A Class C misdemeanor is punishable by a fine only. See

Tex. Pen. Code Ann. §§ 12.23 & 12.41(3) (Vernon 2003). “Justices of the peace shall

have original jurisdiction in criminal cases: (1) punishable by fine only. . . .” Tex. Code

Crim. Proc. Ann. art. 4.11(a) (Vernon Supp. 2007).


       The legislature has vested constitutional county courts with “appellate jurisdiction

in criminal cases of which justice courts and other inferior courts have original jurisdiction.”

Tex. Gov’t Code Ann. § 26.046 (Vernon 2004). “The county courts shall have appellate

jurisdiction in criminal cases of which justice courts and other inferior courts have original

jurisdiction.” Tex. Code Crim. Proc. Ann. art. 4.08 (Vernon 2005). “Appeals from a justice

or municipal court, including appeals from final judgments in bond forfeiture proceedings,

shall be heard by the county court except in cases where the county court has no

jurisdiction, in which counties such appeals shall be heard by the proper court.” Tex. Code

Crim. Proc. Ann. art. 45.042 (Vernon 2007). Therefore, in cases, as here, where original


       3
          Kriegel also attaches to his response as “appealable orders” a witness affidavit,
the jury list, and jury charge. Our lack of jurisdiction in Kriegel’s attempted appeal obviates
the need for further mention of these documents.

                                               3
jurisdiction lies in the justice court, appeal is to the county court and not the court of

appeals. Cf. State v. Alley, 158 S.W.3d 485, 488 (Tex.Crim.App. 2005) (finding court of

appeals correctly dismissed State’s appeal for lack of jurisdiction when State attempted to

appeal decision of justice court directly to court of appeals). The appeal from justice court

to county court is by trial de novo, as if the prosecution had originally commenced in that

court. See Tex. Code Crim. Proc. Ann. art. 44.17 (Vernon 2007). Here, Kriegel should

have brought his appeal from justice court in the county court.


                                         Conclusion


       The jurisdiction of a court of appeals is defined by the Texas Constitution and

statute.4 The interlocutory order from the trial court and judgment of conviction from justice

court Kriegel seeks to challenge here are not within the contours of that jurisdiction. We,

accordingly, dismiss the appeal for want of jurisdiction.5


       It is so ordered.



                                    James T. Campbell
                                         Justice



       4
         See Tex. Const. art. V, § 1 (courts in which judicial power is vested), Tex. Const.
art. V, § 6 (courts of appeals); Tex. Gov’t Code Ann. §§ 21.001 (inherent power and duty
of courts), 22.220 (civil jurisdiction), 22.201 (courts of appeals districts), 22.221 (writ
power), 73.001-73.002 (transfer of courts of appeals’ cases) and 22.202(i) (transfer of
cases between First and Fourteenth Courts of Appeals) (Vernon 2004 & Supp. 2008); and
Tex. Code Crim. Proc. Ann. art. 4.01 (courts with criminal jurisdiction) & art. 4.03 (courts
of appeals) (Vernon 2005).
       5
        Because we are without jurisdiction to address Kriegel’s complaints, nothing herein
shall be regarded as an opinion on the merits.

                                              4